Citation Nr: 1647733	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to an effective date prior to May 12, 2010, for the grant of service connection for bilateral hearing loss, to include based on a claim of clear and unmistakable error in a May 2004 rating decision.  

2.  Entitlement to an effective date prior to May 12, 2010, for the grant of service connection for tinnitus, to include based on a claim of clear and unmistakable error in a May 2004 rating decision


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1954 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Following the May 2013 statement of the case, the Veteran submitted September 2016 audiological treatment records from the VA Heartland West Healthcare System with his claim for increased evaluation of service-connected hearing loss.  Although these statements constitute additional evidence subject to 38 C.F.R. § 20.1304(c), a recent law amended 38 U.S.C.A. § 7105 to allow initial review of additional evidence by the Board unless the appellant specifically requests, in writing, initial review by the agency of original jurisdiction.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165 (2012) (to be codified at 38 U.S.C.A. § 7105).  This provision became effective on February 2, 2013, and is applicable in this case.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  



FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for bilateral hearing loss and tinnitus in November 2003.

2.  In a May 2004 rating decision, the RO denied the claims for service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.

3.  On May 12, 2010, the Veteran filed an application to reopen his previously denied claims for service connection for bilateral hearing loss and tinnitus.

4.  The assertions of the Veteran and his representative do not constitute CUE in the May 2004 rating decision.  There was no outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.   


CONCLUSIONS OF LAW

1.  The May 2004 rating decision, which denied service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2003).  

2.  The criteria for an effective date earlier than May 12, 2010, for the grant of service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 5109A(a), 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104(b), 3.105(a), 3.400, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The Veteran in this case is challenging the effective date assigned following the grant of service connection for bilateral hearing loss and tinnitus.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claim has been accomplished and therefore appellate review of this claim may proceed without prejudicing the Veteran.  As will be explained below, resolution of this issue ultimately turns on when the Veteran filed his claim for service connection and the evidence of record and available at the time of the May 2004 rating decision; therefore, a retroactive VA medical opinion is not needed to fairly decide this issue.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

To the extent the Veteran has argued CUE as a basis for an earlier effective date, the Board points out that VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

Further, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in July 2016.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The Veteran and his representative were also asked to clarify what he was asserting as the basis for his CUE claim.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  The record was also held open for 30 days following the hearing to allow for the submission of any additional evidence or argument.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has claimed that he is entitled to an effective date prior to May 12, 2010, for the grant of service connection for bilateral hearing loss and tinnitus, including on the basis of CUE in a May 2004 rating decision.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110 (a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  This provision is not applicable to this case, as claims for service connection for bilateral hearing loss and tinnitus were not received within one year of the Veteran's 1956 separation from service.  In fact, the Veteran's November 2003 claim for bilateral hearing loss and tinnitus was his first claim to the VA for service-connected compensation benefits.  

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400 (q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110 (a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400 (q), means a claim to reopen a previously and finally decided claim.  

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  38 C.F.R. §§ 3.104 (b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400 (q)(1).  There was no intervening correspondence or evidence submitted by the Veteran to VA between the May 2004 rating decision and his May 2010 application to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, this provision also does not apply to this case, as new and material evidence was not received within one year of the May 2004 disallowance.  

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claims were received by VA prior to that date, the former regulations apply and are cited below.  

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. 5101 (a); 38 C.F.R. § 3.151.  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (a).  

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In this case, the Veteran first filed a claim for service connection for bilateral hearing loss and tinnitus in November 2003.  There are no earlier statements that could be construed as earlier informal claims.  

The RO denied those claims in a May 2004 rating decision.  In that decision, the RO observed that there was medical evidence of current hearing loss and that his DD-214 reflected a military occupational specialty of field artillery communications specialist.  It was also noted that the Veteran reported first notice hearing loss when he was on a firing range as a trainer at Fort Lewis and that he reported having tinnitus since 1954.  However, there was no record of hearing loss in service or following military service until 1996.  There was also no evidence of tinnitus in service until an examination in 2003.

The Veteran was notified of the May 2004 decision and of his appellate rights, but he did not appeal that decision.  There was also no evidence received within one year of the issuance of that decision.  Therefore, the May 2004 rating decision became final. See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103.  The Veteran and his representative have not contended otherwise.  See e.g. July 2016 hearing transcript.

On May 12, 2010, the Veteran filed an application to reopen the previously denied claims for service connection for bilateral hearing loss and tinnitus.  The RO initially denied those claims in a July 2010 rating decision.  However, the Veteran appealed that decision a September 2010 notice of disagreement.  The RO then granted those claims in a December 2011 rating decision and assigned a 10 percent evaluation for each disability effective from May 12, 2010, which was the date on which his claim to reopen was received.

The Veteran seeks an earlier effective date prior to May 12, 2010, for the grant of service connection for bilateral hearing loss and tinnitus.  The Veteran and his representative have claimed that there was CUE in the RO's May 2004 decision that denied entitlement to service connection for bilateral hearing loss and tinnitus.

As discussed above, CUE is the one exception to the finality doctrine.  If the evidence establishes such CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104 (a), 3.105(a). 

In order to establish CUE in a prior decision, the requirements of a three-pronged test must be met: (1) either the facts known at the time of the decision being attacked on the basis of CUE were not before the adjudicator or the law then in effect was incorrectly applied; (2) an error occurred based on the record and the law that existed at the time; and (3) had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008) (citing Grover v. West, 12 Vet. App. 109, 112 (1999)); see also Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

CUE is a very specific and rare kind of "error" in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  For the reasons discussed below, the Board finds that the Veteran has not met this burden. 

As noted above, the Veteran and his representative have raised the issue of whether there was clear and unmistakable error in the May 2004 rating decision, which denied service connection for bilateral hearing loss and tinnitus.  They have contended that, if he had been afforded a VA examination in connection with his November 2003 claim, that the RO would have granted service connection for bilateral hearing loss and tinnitus.  They believe that an examiner at that time would have reached the same conclusion as the November 2011 VA examiner, which formed the basis of the grant of service connection for bilateral hearing loss and tinnitus.  

The Board notes that a breach of the VA's duty to assist cannot form a basis for a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Such a breach creates only an incomplete rather than an incorrect record.  See Caffrey, 6 Vet. App. at 382.  In Cook v. Principi, 318 F.3d 1334 (2002), the Federal Circuit held that a breach of a duty to assist does not constitute clear and unmistakable error and that an incomplete record, factually correct in all other respects, is not clear and unmistakable error.  "The requirements that [CUE] be outcome determinative and be based on the record that existed at the time of the original decision make it impossible for a breach of the duty to assist to form the basis for a CUE claim." Id.  Therefore, the Board finds that the failure to provide a VA examination in connection with the Veteran's earlier claim does not constitute CUE.

The Veteran and his representative have also claimed that RO did not consider his military occupational specialty in the May 2004 rating decision.  However, the Board notes the RO specifically acknowledged in the May 2004 rating decision that his DD-214 showed that he served as field artillery communication specialist.  This fact was pointed out during the July 2016 hearing, and they essentially argued that the MOS was not given enough weight in May 2004.  However, a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process. Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  Thus, the Board finds that any failure to give the Veteran's MOS more weight does not constitute CUE in the May 2004 rating decision.

The Veteran and his representative have further asserted that the RO failed to resolve all reasonable doubt in his favor in the May 2004 rating decision. See e.g. June 2012 and May 2013 statements.  However, such an argument must also fail as a matter of law.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).  A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.  Thus, any failure to resolve doubt in favor of the Veteran in the May 2004 rating decision does not constitute CUE.  

In summary, the Board finds that the Veteran has not alleged an error of fact or law in the May 2004 rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  There is also no evidence that the correct facts, as they were known in May 2004, were not before the RO.  Additionally, the RO applied the laws in effect in May 2004 and determined that the Veteran's bilateral hearing loss and tinnitus was not related to his service.  Based on the foregoing, the Board concludes that there was no CUE in the May 2004 rating decision.  

For these reasons, the Board finds that the Veteran is not entitled to an effective date prior to prior to May 12, 2010, for the grant of service connection for bilateral hearing loss and tinnitus.

ORDER

Entitlement to an earlier effective date prior to May 12, 2010, for the grant of service connection for bilateral hearing loss, to include on the basis of CUE, is denied.

Entitlement to an earlier effective date prior to May 12, 2010, for the grant of service connection for tinnitus, to include on the basis of CUE, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


